DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/29/22. Claims 1 and 2 have been amended. Claims 15 - 17 have been added. Claims 3, 6, 7 and 10 - 14 are withdrawn due to a restriction requirement. Claims 1, 2, 4, 5, 8, 9 and 15 - 17  are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 4/29/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 17 recites that the coating film contains “at least” 22 phr of polyaspartic acid ester. However, the only mention of a phr amount of polyaspartic acid ester in found in table 1 of the instant specification, wherein in said table 1 the values given are: 22.2, 14.8, 14.8, 22.2, 17.9, 22.2 and 14.8. Therefore, 22.2 is the highest amount but can be as low as 14.8, contrary to the claim which recites “at least” 22 phr. Only the comparative examples 1 and 2 recite a higher amount of 37.9. However, the comparative amounts are supposedly not the inventive coating film and show inferior product properties.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2,  4, 5, 8, 9 and 15 - 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TURRI et al (WO2012/041534).
Claim 1: TURRI discloses (see entire document) a coating film obtained from a composition comprising a polyaspartic acid ester and a fluoropolymer (title, abstract, page 4, lines 6-11; pages 5 – 6 and 10; claim 1) [as claimed]. 
TURRI discloses an example wherein a coating is applied onto a substrate wherein the coating has a dry thickness of 40-50 microns (page 7, lines 26-28) and discloses a film having a thickness of 100 microns that is used to test its shear modulus (page 7, lines13-16) [the latter reading on the claimed 100-1000 micron film]. 
If it is argued that TURRI’s 100 micron thick film was not used to coat a substrate, note that that the present claims are drawn to a “coating film”, i.e., a film with the intended use as a coating. Since TURRI discloses the claimed film, TURRI’s 100 micron thick film is inherently capable of being used as a coating. Alternatively, it would have been obvious to one of ordinary skill in the art to have made a film that is 100 microns thick to be used as a coating since TURRI discloses that the film is used as a coating and discloses a 100 micron thick film, thus showing that a film of such thickness is possible as a coating. TURRI also discloses that the film can be used for a variety of applications, such as to coat boats, cars or furnishing elements, a coat that is resistant to harsh weather, to provide a transparent coating, a coating that is easily applied and durable (last paragraph of page 2 – page 3), thus requiring different thicknesses for each application. As such, one of ordinary skill in the art would have been motivated to apply a coating of the desired thickness for the intended end-use of the coating.
Claim 2: TURRI’s formula on page 5 meets the claimed formula (1). Additionally, TURRI uses Desmophen 1520 as the polyaspartic acid ester [which is also used in the present invention – see examples 1-3 of the present specification].
Claim 4: The fluoropolymer is a hydroxyl-containing fluoropolymer (and is a curable functional group-containing fluoropolymer) (page 3, last 2 lines – page 4, 1st line; page 6, lines 14-16) [as claimed] with  examples of ZEFFLE GK, LUMIFLON and FLUONATE (page 6, lines 27-32) [which are the same fluoropolymers used in the present invention – see [0064] – [0065] of the instant Published Application].
Claim 5: Examples 1 – 16 disclose ratios of approx. 5:1, 2:1 and 3:1 of fluoropolymer to polyaspartic acid ester [meeting the claimed range].
Claim 8: TURRI discloses a solvent (examples 1-16) [as claimed].
	Claim 9: TURRI discloses to use the composition as a coating (Title, abstract, page 10) [as claimed]. Claim 9 is recited as an intended use of the composition to be used as a coating to be applied to an offshore structure or a port facility. It is noted that the intended use of a composition does not materially affect the composition; and the intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Since TURRI discloses the claimed coating obtained from the claimed composition, TURRI’s coating is inherently capable of being applied to an offshore structure or a port facility.
New claims 15 and 16: TURRI is silent as to the properties of corrosion from scribe of 1 mm or shorter and of a hardness of H or higher. However, since TURRI discloses the claimed film comprising the same  polyaspartic acid ester and same fluoropolymer with the same mass ratios as claimed, TURRI’s film has, inherently, the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Alternately, one of ordinary skill in the art would have been motivated to vary the amount of polyaspartic acid ester  and fluoropolymer since TURRI also discloses a range of 1-40% and 60-99%, respectively (page 4, last two paragraphs), and that the film can be used for a variety of applications, such as to coat boats, cars or furnishing elements, a coat that is resistant to harsh weather, to provide a transparent coating, a coating that is easily applied and durable (last paragraph of page 2 – page 3), thus requiring different amounts and ratios of the polymers and different thicknesses for each application, and have thus arrived at the desired and claimed corrosion from scribe and hardness.
New claim 17:  TURRI discloses a polyaspartic acid ester example of 19.35 (example 5) [meeting the examples in the current specification that range from 14.8 to 22.2]. TURRI also discloses a range of 1-40% polyaspartic acid ester and 60-99% fluoropolymer (page 4, last two paragraphs) [thus fully encompassing the claimed amount of at least  2.2]. Alternatively, since the totality of the instant claim is encompassed by TURRI, a prima facie case of obviousness would exist since the claimed range overlaps or lies inside the range disclosed by TURRI. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051.

Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. 

Applicant submits that the composition of the invention is capable of forming coating film that is excellent in salt water resistance and weather resistance; that the composition can form a thick coating by a single coating process; that the composition can form a coating film having a thickness of 100 microns or greater but that a conventional solvent-type coating containing a hydroxy-containing fluoropolymer has a thickness of smaller than 100 microns; that TURRI discloses dry films having a thickness of 40-50 dry microns; that TURRI  does not indicate the significance of a dry thickness of 100-1000 microns or salt water resistance.
Applicant’s argument has been considered but is not persuasive:
TURRI discloses the claimed film comprising the claimed polyaspartic acid ester and fluoropolymer, including the specific ones used in the present invention, such as Desmophen 1520 and ZEFFLE GK, LUMIFLON and FLUONATE, respectively. 
As such, TURRI’s film is capable of having the same salt water resistance and weather resistance as the present film. In fact, similarly to Applicant’s argument, TURRI discloses that the coating is used to coat boats, cars or furnishing elements which are normally subject to substantial wear caused by the weather conditions to which they are exposed (page 1, 5th paragraph;  page 2, last paragraph). TURRI further discloses that the coating is easily applied, is durable and does not deteriorate (page 3, entire page).
Regarding the 40-50 microns, it is just one example of the coated film. TURRI also discloses making a film having a thickness of 100 microns, thus showing that TURRI’s film can be as thick as the claimed thickness, even though the film was not used to coat a substrate. Moreover, since TURRI discloses the claimed film, it is inherently capable of being formed to the claimed thickness. Further, the claim is drawn to a film, not to an article comprising a substrate and a coating made of the claimed film. Thus, TURRI’s 100 micron thick film reads on the claim.
Regarding the argument that conventional solvent-type coating containing a hydroxy-containing fluoropolymer has a thickness of smaller than 100 microns, such argument is irrelevant since TURRI discloses the claimed film comprising the claimed polyaspartic acid ester and fluoropolymer.

Applicant submits that TURRI does not suggest the claimed corrosion from scribe of 1mm or shorter and claimed hardness of H or higher.
Applicant’s argument is not convincing. Since TURRI discloses the claimed film comprising the same  polyaspartic acid ester and same fluoropolymer with the same mass ratios as claimed, TURRI’s film has inherently the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Alternately, one of ordinary skill in the art would have been motivated to vary the amount of polyaspartic acid ester and fluoropolymer since TURRI also discloses a range of 1-40% and 60-99%, respectively (page 4, last two paragraphs), and that the film can be used for a variety of applications, such as to coat boats, cars or furnishing elements, a coat that is resistant to harsh weather, to provide a transparent coating, a coating that is easily applied and durable (last paragraph of page 2 – page 3), thus requiring different amounts and ratios of the polymers and different thicknesses for each application, and have thus arrived at the desired and claimed corrosion from scribe and hardness.

Applicant submits that TURRI’s highest amount of polyaspartic acid ester is 19.35 in example 5 and otherwise discloses a broad range of 1-40%; that nothing is TURRI suggests a higher amount, particularly above 22 phr.
Applicant’s argument has been considered but is not persuasive:
As noted above in the 35 USC 112(a) rejection, the present specification only discloses examples (table 1) of the amount of polyaspartic acid ester, which include 22.2, 14.8, 14.8, 22.2, 17.9, 22.2 and 14.8. Therefore, 22.2 is the highest amount but can be as low as 14.8, contrary to the claim which recites “at least” 22 phr. 
TURRI’s 19.35 falls within the range of 14.8 and 22.2, thus meeting the claim.
The present comparative examples 1 and 2 recite a higher amount of 37.9. However, the comparative amounts are not the inventive coating film and show inferior product properties.
Additionally, TURRI discloses 1-40%, which fully encompasses 22 phr. If Applicant can show where in the specification there is support for at least 22 phr, a prima facie case of obviousness would exist since the totality of the instant claim is encompassed by TURRI and the claimed range overlaps or lie inside the range disclosed by TURRI. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765